DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 1/8/22 is acknowledged.  The traversal is on the ground(s) that the applicant amended the independent claims to incorporate features from dependent claims.  This is not found persuasive because these arguments do not address the basis for Restriction, namely that Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of reducing the pressure to decrease P/T during heating, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of X references: US 2005/013908A1, WO 2004/056666A1, US 5,283,033A, CN 85104964A, EP 2145543A1, US 5,358,030A, WO 98/52421A1, US 3,511,169A as set forth in the International Search Report of 5/7/18. In addition, Wieser et al (US 3,584,569) also taught reducing the pressure to decrease P/T during heating (Figure 5, f-h). With regard to the species election, applicant has incorporated both concepts into independent claim 1 and canceled claims 2-3, therefore the species election is no longer required. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “substantially a room temperature”. It is not clear what temperatures would satisfy this limitation. The temperatures of rooms can vary greatly.
Claim 1 recites “to maintain a molecular driving force”. It is not clear what this is. It is not clear if this is a pressure range or not.
Claim 1 recites “lowering the pressure”. It is not clear if the pressure is constantly decreasing, or whether the decrease can include temporary increases within an overall decrease over a period of time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wieser et al [Pat. No. 3,584,569] in view of Persoons [US 2005/0013908A1] and Nantin et al [US 2010/0000183A1].
Wieser et al teach a method for sterilizing packaged foods (title) by providing sealed containers of food (Figure 2, #2), moving the sealed food containers into a retort environment Figure 2, a-m), a first preheating zone where the temperature increases (Figure 2 & 5, V & b-e), a sterilization zone including continuously decreasing the pressure and maintaining a constant temperature during a heating period to reduce a ratio of P/T (Figure 2 & 5, S & f-g), a cooling zone to cool the sterilized containers to substantially room temperature under continuously decreasing pressure levels (Figure 2 & 5, K & h-m), a cooling segment in which the temperature is kept substantially constant (Figure 2 & 5, k-l), the ratio P/T having an increased rate during the cooling stage as compared to the sterilization stage (Figure 5, f-h & h-l), a heating medium in the form of heated water and increasing the pressure and temperature of the water before delivering it to the sealed containers (column 5, lines 16-35), and decreasing the ratio of P/T from the beginning of the sterilization zone through the end of the cooling zone (Figure 2 & 5, f-m). 
Wieser et al do not explicitly recite a paper-based packaging laminate and a void with a molecular driving force (claim 1), lowering the pressure or keeping it substantially constant during the preheating zone (claim 13), and the void volume increasing due to the decreasing ratio of P/T (claim 14).

Nantin et al teach a method for packaging foods by providing a paperboard laminate container, placing a food product and foam in the container (Figure 3), sealing the container, and heat sterilizing the food container (Figure 3, #30); the foam including an inert gas (paragraph 0015), the headspace gas or void permitting an expansion within the container without seal rupture due to increased vapor pressure (paragraph 0002).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed paper-based laminate, void, molecular driving force, and pre-heating pressure reduction into the invention of Wieser, in view of Persoons and Nantin et al, since all are directed to methods of preserving packaged foods, since Wieser already included a container which is subjected to a pressure reduction during sterilization to prevent package failure, since foods were commonly packaged in a paperboard laminate with a gas void as shown by Persoons and Nantin et al, since Persoons also taught the paperboard being capable of transferring air molecules to equalize pressure (paragraph 0009) and the vessel pressure continuously decreasing throughout the process from a maximum value attained during the preheating stage (Figure 2), since Nantin et al also taught the headspace gas or void permitting the expansion within the container without rupture (paragraph 0002), since the substitution of one known element (ie paper laminate) for another would have yielded predictable results to one of ordinary skill in the art, and since the claimed adjustments of material, gas, pressure, and/or temperature would have been used during the course of normal experimentation and optimization procedures in the method of Wieser, in view of Persoons and Nantin et al, based upon factors such as the type of packaging material, the type and amount of food in the container, the required degree of heating required for sufficient sterilization, the amount of headspace gas in the container, and/or the strength of the container seals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792